IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
Vv. ) ID Nos. 1703012089, etc.
)
BRANDON C. DIXON, ) Cr. A. Nos. IN17-03-1162, etc.
Defendant. )

Submitted: January 24, 2020
Decided: March 26, 2020

ORDER
Upon Defendant, Brandon C. Dixon’s, Motion for Postconviction Relief,
DENIED.

This 26" day of March, 2020, upon consideration of the Defendant
Brandon C. Dixon’s Pro Se Motion for Postconviction Relief (D.I. 26),' the
Commissioner’s Report and Recommendation that Dixon’s Pro Se Motion for
Postconviction Relief should be DENIED, and the record in this case, it appears to
the Court that:

(1) In May 2017, a grand jury returned a 71-count indictment against
Brandon C. Dixon and his co-defendant, Darius Johns, charging them with multiple

counts of robbery and related charges stemming from a multitude of offenses against

 

Because there are multiple Uniform Case Numbers assigned to this matter, the Court, for

simplicity sake, uses only the docket entry assignments made in Case Number 1703012089.
-|-
various businesses and their employees that occurred in January, February, and
March of 2017.”

(2) On September 28, 2017, Dixon pleaded guilty to five of those 71
charges.? His sentencing occurred a few months later, after the State filed a habitual
criminal petition’ and a presentence investigative report was completed. Dixon was
sentenced to an aggregate of 37 years of incarceration, suspended after serving 25
years (per the provisions of 11 Del. C. § 4214(c)),° for decreasing levels of quasi-

incarceration and probation.°

 

z Indictment, State v. Brandon C. Dixon (and Darius Johns), ID Nos. 1703012089, etc. (Del.
Super. Ct. May 30, 2017) (D.I. 4).

7 Plea Agreement and TIS Guilty Plea Form, State v. Brandon C. Dixon, ID Nos.
1703012089, etc. (Del. Super. Ct. Sept. 28, 2017) (D.I. 14). In that same agreement, Mr. Dixon
also admitted to violating a probated term he was then serving from a prior

= D.1. 16 and 18.

5 DEL. CODE ANN. tit. 11, § 4214(c) (2016) (providing that one who has been thrice
previously convicted of a felony — when at least one of those prior felonies was a Title 11 violent
felony — and who is then convicted of another Title 11 violent felony, is declared a habitual
criminal and must receive a minimum sentence of the statutory maximum penalty provided
elsewhere in Title 11 for the triggering felony (or felonies) which form the basis of the habitual
criminal petition); DEL. CODE ANN. tit. 11, §§ 1447A(a) & 4205(b)(2) (2016) (statutory maximum
penalty provided elsewhere in Title 11 for possession of a firearm during the commission of a
felony is 25 years at Level V).

7 Sentencing Order, State v. Brandon C. Dixon, ID Nos. 1703012089, etc. (Del. Super. Ct.
Feb. 16, 2017) (D.I. 19).
(3) Dixon filed no direct appeal from his convictions or sentence. But in
2018 he did file both an unsuccessful pro se application for sentence reduction’ and
an unsuccessful pro se application to withdraw his guilty plea.*

(4) Dixon then filed a timely pro se Motion for Postconviction Relief under
Superior Court Criminal Rule 61.’

(5) After expansion of the record and the State’s response, that motion was
referred to Superior Court Commissioner Lynne M. Parker in accordance with
10 Del. C. § 512(b) and Superior Court Criminal Rule 62 for proposed findings of
fact, conclusions of law, and recommendations for its disposition.

(6) The Commissioner docketed her Report and Recommendation on
January 10, 2020.'° The Commissioner recommended that Dixon’s Motion for

Postconviction Relief be denied.”!

 

7 D.I. 22 and 23.

8 DI. 24 and 25.

° D.I. 15. He also requested appointment of postconviction counsel. D.I. 27. Applying as it

must the provisions of Criminal Rule 61(e)(2) which govern such requests, the Court denied Mr.
Dixon’s motion for appointment of counsel.

e D.I. 37.

tk State v. Dixon, 2020 WL 218421 (Del. Super. Ct. Jan. 10, 2020).

=3e
(7) “Within ten days after filing of a Commissioner’s proposed findings of
fact and recommendations . . . any party may serve and file written objections.”””
Dixon filed his objections!> but the State filed no response thereto.'*

(8) Dixon’s objections are conclusory statements, comprised of only
general assertions that he believes his arguments have merit, that the Commissioner

15

ought to have recommended relief, or that he desires further review.’ One filing
objections to a Commissioner’s proposed findings of fact and recommendations
must “set forth with particularity the basis for the objections.”'® Dixon failed to do

so here. The Court, therefore, need not and will not sort out and individually address

his several vague objections.'’

 

7 Super. Ct. Crim. R. 62(a)(5)(ii).
ie D.I. 38.

is See Super. Ct. Crim. R. 62(a)(5)(ii) (a party may file a written response to any written
objections filed under this rule).

D.I. 38, at 1-2 (“The defendant feels that his ineffective assistance claim is accurate. . . .
Defendant has claims that should be further looked at by the higher courts and not pushed aside. .
. . Defendant would like to challenge Commissioner Parker’s decision on his motion denial.”).

7 Super. Ct. Crim. R. 62(a)(5)(ii).
7 Super. Ct. Crim. R. 62(b) (“A party .. . appealing the findings of fact and recommendations

of a Commissioner... who fails to comply with the provisions of this rule may be subject to
dismissal of said . . . appeal.”).

-4-
(9) The Court accepts, in whole, the findings of fact and recommendations
made by the Commissioner.'* After a thorough review of the record in this case, the
Court finds there is no constitutional or legal basis to doubt the validity of Dixon’s
conviction; his guilty plea was knowing, voluntary, and intelligent—this includes
his specific knowledge of the habitual criminal sentencing consequence he faced.
Nor is there a doubt that Dixon’s counsel was wholly effective when evaluating his
case for potential suppression issues and forgoing litigation of issues that counsel
had no good faith basis to believe had merit. And Dixon has demonstrated no
deficiency in the GPS warrant that was issued during the investigation of his crime
spree. The record also demonstrates counsels’ effectiveness when negotiating a plea
resolution and assisting Dixon while entering his guilty plea. In short, it plainly
appears from the motion and the record of prior proceedings that Dixon is not
entitled to postconviction relief.

NOW THEREFORE, after careful and de novo review of the record in this
case, and for the reasons stated in the Commissioner’s Report and Recommendation
of January 10, 2020, Dixon’s Motion for Postconviction Relief is DENIED.

SO ORDERED this 26".day of March, 2020.

 

 

Paul R. Wallace, Judge

 

ig Id. at 62(a)(5)(iv).
Original to Prothonotary

cc:

Hon. Lynne M. Parker

James K. McCloskey, Deputy Attorney General
Raymond D. Armstrong, Esquire

David C. Skoranski, Esquire

Brandon C. Dixon, pro se